Appeal from a judgment of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered January 18, 2006 in a personal injury action. The judgment, entered upon a jury verdict, among other things awarded plaintiffs the sum of $267,503.45 against defendant Jason R. Attebery.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 18, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present — Hurlbutt, J.P., Gorski, Martoche and Pine, JJ.